In these two cases the appellees have filed motions to dismiss the appeals as frivolous, under authority of Section 4639, C. G. L., 2920 R. G. S.
The motions to dismiss must be denied because the appellees, by filing written arguments and briefs in support of their motion to dismiss the appeals as frivolous have negatived the idea that the appeals can be disposed of by *Page 323 
this Court adversely to appellants, on a mere "cursory" examination of the record. Se Norfleet Holding Co. v. Price,101 Fla. 666, 132 So.2d Rep. 643; Green v. Cook, 102 Fla. 837, 126 So.2d Rep. 454; Grand Lodge K. of P. v. Stroud, 107 Fla. 152, 144 So.2d Rep. 324.
Motions to quash proceedings in error, or to dismiss appeals as frivolous, filed under Section 4639 C. G. L., 2920 R. G. S., can only be summarily disposed of by this Court when a cursory inspection of the record clearly demonstrates that there is presented by the assignments of error no substantial question to be disposed of, should the case be deferred for a hearing of the appeal in due course on its merits. And where an appellee making such a motion as is here involved, files briefs, or seeks an argument, in support of his motion to dismiss an appeal as frivolous, this Court may treat such procedure by appellee as an admission by movant that an arguable proposition inheres in the appeal, which should not be summarily disposed of under the statutes hereinbefore cited.
Motions to dismiss appeals denied.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.